— Appeal from an order of the Supreme Court at Special Term (Zeller, J.), entered September 10, 1982 in Chenango County, which denied petitioner’s application to stay arbitration. Order affirmed, with costs, upon the opinion of Mr. Justice Howard A. Zeller at Special Term. We add only that the school district’s contention that the grievance was premature and improperly filed was not raised before Special Term and therefore need not be considered now (Cameron v Andrukiewicz, 87 AD2d 734). Were we to heed that argument, we would reject it for it essentially raises an issue of justiciability for the arbitrator to resolve (Board of Educ. v Patchoque-Medford Congress of Teachers, 48 NY2d 812; Matter of Board of Educ. [Greenburgh Teachers Federation, Local 1788 of Amer. Federation of Teachers, AFL-CIO], 85 AD2d 663). Kane, J. P., Mikoll, Yesawich, Jr., Weiss and Levine, JJ., concur.